Call Compliance, Inc.
18% Demand Promissory Note




Dated: March 3, 2009
Principal Amount: $50,000
 
Huntington, New York



For Value Received, the undersigned, Call Compliance, Inc. (together with its
successors and assigns, the “Maker”), a New York corporation, hereby promises to
pay to the order of Barry Brookstein (the “Lender”) or registered assignees
(Lender or such assignees shall be referred to herein collectively as the
“Holder”), the principal sum of $50,000, together with interest as set forth
below.  The Maker agrees to pay the principal amount evidenced by this Note plus
all unpaid interest due hereunder not later than seven (7) days after written
DEMAND is received by the Maker, at its address set forth herein, from the
Holder.  Repayment of any amounts that would become due under this Note are
guaranteed by Compliance Systems Corporation, a Nevada corporation, (the
“Guarantor”) pursuant to that certain Corporate Guaranty, dated March 3, 2009
(the “Guaranty”) executed by the Guarantor for the benefit of the Holder.


THIS NOTE IS AND SHALL BE CONSTRUED AS A "DEMAND INSTRUMENT" UNDER THE NEW YORK
UNIFORM COMMERCIAL CODE.  HOLDER MAY DEMAND PAYMENT OF THE INDEBTEDNESS
OUTSTANDING UNDER THIS NOTE OR ANY PORTION THEREOF AT ANY TIME.


1.           Interest Rate.  The principal amount evidenced by this Note shall
bear interest at the rate of 18% per annum, computed on the basis of a 360-day
year for the actual number of days elapsed (the “Applicable Interest Rate”) with
the accrual of such interest commencing as of the date hereof.  Interest on the
unpaid principal evidenced by this Note shall accrue and be payable monthly in
arrears on the 1st Business Day (as defined below) of each month, commencing on
April 1, 2009 (or the first Business Day thereafter).  If any payment of either
interest or principal on this Note becomes due and payable on any day other than
a Business Day, then the maturity thereof shall be extended to the next
succeeding Business Day.  “Business Day” shall mean any day on which banks are
open for business and are neither required nor authorized to close in the State
of New York.


2.           Payment Method.  Payment of the principal evidenced by this Note
(and any accrued but unpaid interest thereon) shall be made by check, subject to
collection, tendered to Holder, via postage-paid, first class mail, at the
Holder’s address for the giving of notices as set forth in Section 8 of this
Note.  Upon payment in full of the principal evidenced by this Note (and any
accrued but unpaid interest thereon), Holder, by Holder’s acceptance of this
Note, agrees to mark this Note “CANCELLED” and return this Note as so marked to
the Maker within five Business Days after such payment in full is collected by
the Holder.  This Note may be prepaid by the Maker, at the Maker’s sole
discretion, without penalty, in whole or in part and at any time upon ten days’
prior written notice delivered to Holder, provided that such prepayment includes
any accrued but unpaid interest thereon through the date of prepayment.


- 1 -

--------------------------------------------------------------------------------


3.           Default; Acceleration.


(a)           Any of the following shall constitute an “Event of Default” under
this Note:


(i)           the failure by the Maker to pay any amounts required to be paid
under this Note on or before the date on which such payment was due;
(ii)          the breach or noncompliance by the Maker or Guarantor of any terms
contained herein;
(iii)         the Maker or Guarantor shall
(A)           apply for or consent to the appointment of a receiver or trustee
of the Maker’s or Guarantor’s assets,
(B)           make a general assignment for the benefit of creditors,
(C)           file a petition or other request no matter how denominated
(“Petition”) seeking relief under Title 11 of the United States Code or under
any other federal or state bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute (“Bankruptcy Statute”), or
(D)           file an answer admitting the material allegations of a Petition
filed against it in any proceeding under any Bankruptcy Statute;
(iv)          there shall have entered against the Maker or Guarantor an order
for relief under any Bankruptcy Statute; or
(v)           a Petition seeking an order for relief under any Bankruptcy
Statute is filed by any one other than the Maker or Guarantor and without the
Maker’s or Guarantor’s consent or agreement which is not dismissed or stayed
within 60 days after the date of such filing, or such Petition is not dismissed
upon the expiration of any stay thereof.


(b)           Upon the occurrence of an Event of Default hereunder, Holder shall
have the right and option (but not the obligation) (i) to declare the full
amount of the balance due under the Note due and payable forthwith and to demand
and receive the same from Maker; (ii) to declare interest applicable to all
outstanding amounts due hereunder to be twenty-four (24%) percent; and (iii) to
exercise any and all rights and remedies available under this Note or applicable
law, all of which rights and remedies shall be cumulative.
 
(c)           The Maker further agrees that it shall pay, upon written demand
received from the Holder, all expenses of the Holder, including reasonable
attorney fees, incurred in the collection or enforcement of its rights under
this Note.  To the fullest extent permissible, the Maker waives presentment,
demand for payment, protest and notice of nonpayment, and all other demands or
notices otherwise required by law in connection with the delivery, acceptance,
performance, default or enforcement of this Note.  The Maker consents to any
extension or postponement of the time of payment or any other indulgence, any
amendment or modification of any agreement, any substitution, exchange or
release of collateral or to the additional release of any other party or person
primarily or secondarily liable hereunder.  No consent or waiver by the Holder
with respect to any actions or failure to act which, without consent, would
constitute a breach of any provision of this Note, shall be valid and binding
unless in writing and signed by the Holder; and no delay or omission of the
Holder in exercising any right or remedy hereunder shall constitute a waiver of
any such right or remedy.
 
- 2 -

--------------------------------------------------------------------------------


4.           Assignment.  This Note is not assignable by the Maker, and any
purported assignment of this Note shall be null and void and of no effect.  This
Note is not assignable by the Holder except in compliance with applicable
federal and state securities laws.


5.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Maker and the Holder.


6.           Usury. This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Holder
hereunder for the loan, use, forbearance or retention of money exceed that
permissible under applicable law.  If at any time the performance of any
provision of this Note or of any other agreement or instrument entered into in
connection with this Note involves a payment exceeding the limit of the interest
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Maker and the Holder that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (a) the
agreed rate of interest set forth herein or therein or (b) that permitted by
law, whichever is the lesser, and the balance toward the reduction of
principal.  The provisions of this Section 8 shall never be superseded or waived
and shall control every other provision of this Note and all other agreements
and instruments between the Maker and the Holder entered into in connection with
this Note.


7.           Governing Law.  This Note and all rights and obligations hereunder
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and be performed wholly within such
State, without regard to such State’s conflicts of laws principles.


8.           Notices.  All requests, demands, notices and other communications
required or otherwise given under this Note shall be sufficiently given if (a)
delivered by hand, against written receipt therefor, (b) forwarded by overnight
courier requiring acknowledgment of receipt or (c) mailed by postage prepaid,
registered or certified mail, return receipt requested, addressed as follows:
 
 
If to the Maker, to:
Call Compliance, Inc.
 
90 Pratt Oval
 
Glen Cove, New York 11542
 
Attn: Dean Garfinkel, President
   
with a copy to:
Moritt Hock Hamroff & Horowitz LLP
 
400 Garden City Plaza, Suite 202
 
Garden City, New York 11530
 
Attn: Dennis C. O’Rourke, Esq.
   
If to Holder, to:
Barry Brookstein
 
780 New York Avenue
 
Huntington, New York 11743


 
- 3 -

--------------------------------------------------------------------------------




or, in the case of any of the parties hereto, at such other address as such
party shall have furnished in writing, in accordance with this Section 8, to the
other parties hereto.  Each such request, demand, notice or other communication
shall be deemed given (a) on the date of delivery by hand, (b) on the first
business day following the date of delivery to an overnight courier or (c) three
business days following mailing by registered or certified mail.


IN WITNESS WHEREOF, this Note has been duly executed and delivered as of the
date first above written.


Call Compliance, Inc.
 

By:  
/s/ Dean Garfinkel
   
 
  Name:
Dean Garfinkel
   
 
  Title:
President
   
 
 


 
- 4 -

--------------------------------------------------------------------------------

